DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 12-13 and  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortina (U.S. Publication No. 2009/0031639).
Regarding claim 1, Cortina discloses a method for installing a hollow concrete tower made from more than one segment (Fig. 1), wherein the method comprises the following steps: a) arranging a tower site and a corresponding platform, wherein said platform is a working area located immediately adjoining or surrounding the tower site, excluding the tower site itself (Para [0020]); b) arranging on said platform at least one partial full-segment mould (20, 30) in a position such that the segment axis of the segment to cast in said partial full-segment mould(s) is substantially vertical; c) pouring concrete inside said arranged partial full-segment mould(s); d) allowing the poured concrete to set to working strength, generating corresponding segment(s); e) removing 
Regarding claim 2, Cortina discloses repeating the steps (b-g) more than once (Para [0088]).
Regarding claim 3, Cortina discloses wherein in a step b) only a first set of one or more of the partial full-segment partial moulds adapted for generating all segments for 
Regarding claim 4, Cortina discloses wherein cycles of steps b)-g) are carried out to fully install a corresponding tower (Para [0088}.
Regarding claim 5, Cortina discloses wherein the amount of full-segment partial moulds involved in a cycle remains the same, increase or decrease from one cycle to another (Para [0088]).
Regarding claim 6, Cortina discloses at least one cycle of steps b)-g) starts before a previous cycle of steps b)-g) is concluded (Para ]0088]).
Regarding claim 7, Cortina discloses wherein in only one step b) the full-segment partial moulds adapted to generate all the segments of the corresponding tower are arranged in said platform (Fig. 1).
Regarding claim 9, Cortina discloses including the following step: after the mould arranging step and before the concrete pouring step, placing passive reinforcement inside said partial full-segment mould(s) (Para [0027]; Fig. 13).
Regarding claim 12, Cortina discloses the hollow concrete tower comprises active reinforcements external to the tower walls (40, 42, 43, Figs. 5-6), running on the inside of the tower, and the method includes the following step: after the assembly step, arranging external active reinforcement such that the external active reinforcement is 
Regarding claim 13, Cortina discloses the height of at least one segment is greater than the diameter thereof (Fig. 6).
Regarding claim 21, Cortina discloses a hollow concrete tower made from more than one segment, installed in accordance with the method according to claim 1 (Fig. 15).

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method for installing a hollow concrete tower having steps that includes placing a mold body having an inner and outer wall on a corresponding concrete slab, and placing a shoring at the center of the slab, where the shoring has a plurality of arms that extend radially form a central frame and attaches to portions of the mould as recited in its entire in claim  14 in combination with claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633